Deaderick, C. J.,
delivered the opinion of the court.
Plaintiffs were convicted of violating the Sabbath, by hunting and shooting through the woods and fields with guns and pistols, for squirrels and other game, “to the manifest corruption of the public morals, to-the evil example and common nuisance of all good citizens,” etc.
*130It is insisted for defendants below, that secs’. 1723-4 of Code gives to justices of the peace exclusive jurisdiction to punish this offense by fine. The provisions are found in sec. 1725, as to powers of justices of the peace to impose a fine for profane swearing, and yet this court held that the offense, when creating a public nuisance, was indictable, 3 Sneed, 134, and this holding was approved in 3 Heis., 135. So obscene language has been held indictable. 3 Sneed; 10 Yer.; 1 Swan, 42.
The sections of the Code cited, impower a justice of the peace to impose a pecuniary fine upon the offender. And when either offense is committed under ■circumstances, and to. such an extent, as to create a nuisance, it is also indictable at common law. Mr. Bishop says, after enumerating indictable offenses, “unnecessarily to perform secular labor on Sunday, in such a way as to disturb the worship of others,” or “to commit any act which from its nature must prejudi-cially affect the morals and health of community,” is indictable.
These flagrant violations of the Sabbath day do tend to debauch the public morals.
The sec. 1724, which prohibits hunting and fishing on Sunday, and impowers the justice of the peace to fine such offenders, does not hinder the criminal prosecution by indictment or presentment, when such offenses are so committed as to amount to public nuisances. The Circuit Judge so charged the jury, and the judgment will be affirmed.